TOWNSEND, Circuit Judge.
The merchandise in question is cloth claimed by the importer to be a manufacture of fur, of which fur is the component of chief value, and dutiable at 35 per cent, ad valorem under Act July 24, 1897, c. 11, § 1, Schedule N, par. 450, 30 Stat. 193 [U. S. Comp. St. 1901, p. 1678]. The Board of General Appraisers, however, assessed the merchandise as articles of wearing apparel under paragraph 370, Schedule K, 30 Stat. 184 [U. S. Comp. St. 1901, p. 1667], or as fur hats and forms for hats under paragraph 432, Schedule N, 30 Stat. 191 [U. S. Comp. St. 1901, p. 1675].
Apparently the Board rested its decision chiefly on the ground that the protests were submitted by the importers to be decided on the record, and therefore were to be treated as defaulted. This claim of a default is not pressed on this appeal. An examination of the exhibits, in connection with the testimony taken on behalf of the importers as to the character of the cloth, establishes the fact that the classification contended for by them was correct.
The decision of the Board of General Appraisers is reversed.